Exhibit 10.2


CONFIDENTIALITY AND INVENTOR’S ASSIGNMENT AGREEMENT


In consideration of the commencement of my employment and the compensation paid
to me, I hereby acknowledge and agree with TechnoConcepts Inc. (“TechnoConcepts”
or “the company”) as follows.


I acknowledge that my present employment by TechnoConcepts, and the compensation
I receive, is primarily for the purpose of carrying out business using
processes, methods, techniques, equipment, tools and information owned and used
by TechnoConcepts in its operations.
 
1. Confidential Information of TechnoConcepts. I understand that my employment
makes available to me confidential and propriety information concerning the
technology, methods, techniques, operating procedures, plans, finances, and
customers on which TechnoConcepts’ business depends. Such confidential
information includes, but is not limited to, (i) development techniques,
processes, computer programs (both entire programs and portions thereof),
algorithms, object, models, data, electronic codes, inventions, improvements,
and research; (ii) inventions, discoveries, improvements, specifications, and
know-how; (iii) information about costs, labor and overhead rates, profits,
markets, budgets, projections, forecasts, sales, strategic plans, opportunities,
customers, suppliers, and business partners; (iv) employee personnel files and
compensation information; (v) all information that has or could have commercial
value or other utility in TechnoConcepts’ business; and (vi) all information of
which the unauthorized disclosure could be detrimental to the interests of
TechnoConcepts. Such confidential information includes not only information
disclosed to me by TechnoConcepts, but also information developed or learned by
me during the course of my employment. I agree that all such confidential
information comprises the trade secrets of TechnoConcepts. As used in this
agreement, the term “confidential information” includes all such information of
TechnoConcepts.
 
2. Confidential Information of Other Parties. I also understand that
TechnoConcepts has, and I will also have, access to certain confidential
information of TechnoConcepts’ customers, clients, vendors, suppliers, business
partners, or other persons or entities for whom TechnoConcepts performs services
or from whom TechnoConcepts obtains information. I agree that all such
confidential information comprises the trade secrets of the person or entity
that originated the information. As used in this Agreement, the term
“confidential information” also includes all such information of such other
parties.
 
3. Prior Knowledge and Inventions. . I acknowledge and agree that I do not know
anything about TechnoConcepts’ confidential information other than the
information I have learned from TechnoConcepts. I further acknowledge and agree
that I do not own, or claim to own, any patent, patent rights, or discoveries,
improvements, or inventions, other than those identified on Attachment A of this
agreement, which are expressly excluded from the provisions of this agreement.
TechnoConcepts shall keep all information on Attachment A strictly confidential,
using the same procedures it uses to protect its own confidential information.
 
4. Restricted Use of Confidential Information. I agree that I will not directly
or indirectly use for the benefit of myself or any other person or entity any
confidential information, and I will not communicate or disclose to any other
person or entity any confidential information, except as appropriate in the
course of my employment and for the benefit of TechnoConcepts. I will not
transmit, transport, or remove any confidential information from TechnoConcepts’
place of business without prior written approval of my supervisor. I further
agree that I will not take advantage of any business opportunity available to
TechnoConcepts, of which I may become aware through my employment by
TechnoConcepts, without the written consent of TechnoConcepts.


--------------------------------------------------------------------------------



5. Publication. If I wish to publish the results of my work for TechnoConcepts,
through literature or speeches, I will submit such literature or speeches to the
President of TechnoConcepts at least ten days prior to submission for
dissemination. The management team of TechnoConcepts will determine, in its sole
discretion, whether such dissemination may destroy the information’s trade
secret status, may be highly prejudicial to the interests of TechnoConcepts or
the originator of the information, or whether such dissemination may constitute
an invasion of their privacy. I acknowledge that I am aware that unauthorized
disclosure of confidential information may be highly prejudicial to the
interests of the information’s owner, may constitute an invasion of privacy, and
may be an improper disclosure of trade secrets (which may be considered a
violation of California Penal Code §499c).
 
6. Competing during Employment. I further agree that, during the period of my
employment, without the express written consent of TechnoConcepts, I will not:
(i) engage in any employment or activity other than for TechnoConcepts in any
business in which TechnoConcepts is engaged or contemplates engaging in; (ii)
induce any other employee of or consultant to TechnoConcepts to engage in any
such employment or activity; or (iii) solicit any customer or potential customer
of TechnoConcepts for services similar to those performed by TechnoConcepts even
if those services are not directly competitive with services performed by
TechnoConcepts.


7. Activities after Employment. I acknowledge that the pursuit of certain
activities (listed in this paragraph) would necessarily involve the use or
disclosure of confidential and proprietary information in breach of Paragraph 3,
but that proof of such a breach would be extremely difficult. To forestall
improper disclosure and use of confidential information, I agree that for a
period of three (3) years after termination of my employment with
TechnoConcepts, I will not directly or indirectly: (i) divert or attempt to
divert from TechnoConcepts any business of any kind in which it is engaged,
including, without limitation, the solicitation of or interference with any of
its customers; (ii) employ, solicit for employment, or recommend for employment
any employee or consultant employed by TechnoConcepts; or (iii) engage in any
business activity that is or may be competitive with TechnoConcepts in any state
or country where TechnoConcepts conducts business, unless I can conclusively
prove that any action taken in contravention of this paragraph was done without
the use in any way of any confidential information of TechnoConcepts.


8. Disclosure. I acknowledge and agree to promptly disclose in writing to
TechnoConcepts all discoveries, developments, designs, ideas, improvements,
inventions, formulas, processes, techniques, know-how and data (whether or not
patentable or registerable under copyright or similar statutes) made, conceived,
reduced to practice, or learned by me (either alone or jointly with others)
during the period of my employment, that are related to or useful in
TechnoConcepts’ business, or which result from work assigned to me by
TechnoConcepts, or from the use of the premises, equipment, or software owned,
leased, or otherwise acquired by TechnoConcepts. All of the foregoing are
referred to in this agreement as “inventions.”


--------------------------------------------------------------------------------



9. Assignment. I acknowledge and agree that all inventions belong to and shall
be the sole property of TechnoConcepts. I assign all right, title, and interest
I may have or may acquire in and to all inventions. I agree to sign and deliver
to TechnoConcepts (either during or subsequent to my employment) such other
documents as TechnoConcepts considers desirable to evidence the assignment of
all my rights, if any, in any inventions to TechnoConcepts and TechnoConcepts’
ownership of such inventions. This assignment does not apply to any invention
that qualifies under California Labor Code §2870, which is reproduced in
Attachment B to this Agreement (Notification to Employee).


10. Power of Attorney. In the event that TechnoConcepts is unable to secure my
signature on any document necessary to apply for, prosecute, obtain, or enforce
any patent, copyright, or other right or protection relating to any invention,
whether due to mental or physical incapacity or any other cause, I hereby
irrevocably designate and appoint TechnoConcepts, and each of its duly
authorized officers, as my agent and attorney-in-fact to act for and in my
behalf and stead to execute and file any such document and to do all other
lawfully permitted acts to further the prosecution, issuance, and enforcement of
patents, copyrights, or other rights or protections with the same force and
effect as if I executed and delivered it.


11. Delivery of Documents and Data. In the event of my separation from the
company for any reason, I agree to promptly and without request deliver to
TechnoConcepts all documents and data pertaining to my employment and the
confidential information and inventions of TechnoConcepts. I will do so
regardless whether such material or information was prepared by me or otherwise
came into my possession or control. I further agree that I will execute a
certification, in the form required by TechnoConcepts, that I have returned all
TechnoConcepts confidential information and all other TechnoConcepts property. I
will not retain any written or other tangible material containing any
information concerning or disclosing any of the confidential information or
inventions of TechnoConcepts or any customer, client, vendor, supplier, business
partner, or other person or entity for whom TechnoConcepts performs services or
from whom TechnoConcepts obtains information. I recognize that taking any trade
secret from TechnoConcepts without prior authorization is a crime under
California Penal Code section 499(c) and is punishable by imprisonment and/or a
fine. I further recognize that doing so could also result in civil liability
under California’s Uniform Trade Secrets Act, and that willful misappropriation
may result in an award against me for triple the amount of TechnoConcepts’
damages, in addition to attorneys’ fees incurred in collecting such damages.


13. Injunctive Relief. If I breach or threaten to breach any provision of this
agreement, I understand and acknowledge that the damage or imminent damage to
TechnoConcepts’ business or its goodwill would be irreparable and extremely
difficult to estimate, making any remedy at law or in damages inadequate.
Accordingly, I agree that TechnoConcepts shall be entitled to injunctive relief
against me in the event of any breach or threatened breach of this agreement by
me, in addition to damages and any other available remedies.


 
14. Prior Commitments. I warrant and affirm that I have no other agreements,
relationships or commitments to any other person or entity that conflict with my
obligations to TechnoConcepts under this agreement. I further warrant and affirm
that I will not disclose to the company, or use, or induce the company to use,
any confidential information or trade secrets of others. I have returned all
property and confidential information belonging to all my prior employers.


--------------------------------------------------------------------------------



15. Material Condition of Employment. I acknowledge and agree that the
protections set forth in this agreement are a material condition to my
employment with and compensation by the company. Any breach by me of any
provision of this agreement shall be grounds for the termination of my
employment by TechnoConcepts. I understand that notwithstanding the foregoing,
nothing in this agreement is intended to alter my at-will employment status.


16. Amendment and Binding Effect. This agreement may not be amended except by a
written instrument signed by both parties. This agreement shall be binding on my
heirs, executors, administrators, and other legal representatives and assigns,
and is for the benefit of TechnoConcepts and its successors and assigns.


17. Interpretation and Disputes. The laws of the State of California shall
govern this agreement. This agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party. By way of example
and not in limitation of the foregoing, this agreement shall not be construed in
favor of the party receiving a benefit or against the party responsible for any
particular language in this Agreement. Captions are for reference only and shall
not be used to interpret this agreement. Any dispute that may arise between the
company and me shall be subject to the personal and exclusive jurisdiction and
venue of the courts of the State of California, County of Los Angeles. I hereby
consent to such jurisdiction and waive any objections thereto. I further agree
that process may be served in any manner allowed by California law.


18. Cumulative Remedies. Each and all of the several rights and remedies
provided for in this agreement shall be cumulative. No one right or remedy shall
be exclusive of the others or of any right or remedy allowed in law or in
equity. No waiver or indulgence by the company of any failure by me to keep or
perform any promise or condition of this agreement shall be a waiver of any
preceding or succeeding breach of the same or of any other promise or condition.
No waiver by the company of any right shall be construed as a waiver of any
other right. TechnoConcepts shall not be required to give notice to enforce
strict adherence to all terms of this agreement.


19. Severability. If a court finds any provision of this agreement to be invalid
or unenforceable as applied to any circumstance, the remainder of this agreement
and the application of such provision to other persons or circumstances shall be
interpreted so as to best carry out the intent of the parties. The parties
further agree to replace any such void or unenforceable provisions of this
agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of the void or unenforceable provision.


20. Attorneys’ Fees. If any legal action is necessary to enforce this agreement,
the prevailing party shall be entitled to recover its costs and attorneys’ fees.


21. Entire Understanding. This agreement expresses the entire understanding of
the parties with respect to the issues and subject matter addressed in it.


CAUTION: THIS AGREEMENT AFFECTS YOUR RIGHTS TO INVENTIONS YOU MAKE DURING YOUR
EMPLOYMENT AND RESTRICTS YOUR RIGHT TO DISCLOSE OR USE THE COMPANY’S
CONFIDENTIAL INFORMATION AND INVENTIONS DURING AND SUBSEQUENT TO YOUR
EMPLOYMENT.




--------------------------------------------------------------------------------



BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT CAREFULLY. I
AFFIRM THAT I UNDERSTAND ITS TERMS AND ITS LEGAL EFFECT. I HAVE ENTERED INTO
THIS AGREEMENT FREELY AND VOLUNTARILY, BASED ON MY OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT. I
FURTHER ACKNOWLEDGE THAT I HAVE COMPLETELY FILLED OUT SCHEDULE A TO THIS
AGREMENT, AND THAT I HAVE RECEIVED A COPY OF THE WRITTEN NOTIFICATION TO
EMPLOYEE CONTAINING CALIFORNIA LABOR CODE SECTION 2870.



        /s/ ___________________________________     Date: January 24, 2007
Employee    



--------------------------------------------------------------------------------



 
Attachment A
Employee Statement




1. Confidential Information. Except as listed below, I acknowledge at this time
that I know nothing about the business or confidential information or inventions
of the company or its clients, except information that has been disclosed to me
by the company or its clients (if none, so state):
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
2. Prior Inventions. Except as set forth below, I acknowledge at this time that
I have not made or reduced to practice (alone or jointly with others) any
inventions (if none, so state):



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
3. Conflicting Relationships. Except as set forth below, I acknowledge that I
have no other current or prior agreements, relationships, or commitments that
conflict with my relationship with TechnoConcepts under my Confidentiality
Agreement (if none, so state):



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




 
_________________________________     Date: ___________________
Employee





--------------------------------------------------------------------------------





ATTACHMENT B


NOTIFICATION TO EMPLOYEE


This is to notify you that the attached agreement does not apply to any
invention that qualifies fully under the following provisions Section 2870 of
the California Labor Code. In any suit or action arising under this law, the
burden of proof is on the employee claiming the benefits of its provisions.


California Labor Code §2870


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:



 
(1)
Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or




 
(2)
Result from any work performed by the employee for the employer.



(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.






I acknowledge that I have received, read, and understand the foregoing
notification.






_________________________________    Date: ___________________
Employee




--------------------------------------------------------------------------------

